UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                           )
ROLAND JONES,                              )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   )                  Civil Action No. 07-2041 (PLF)
                                           )
PETE GEREN, Secretary of the Army, et al., )
                                           )
            Defendants.                    )
__________________________________________)


                                               ORDER

                  For the reasons set forth in the Memorandum Opinion issued this same day, it is

hereby

                  ORDERED that defendants’ motion to dismiss plaintiff’s complaint [14] is

GRANTED; it is

                  FURTHER ORDERED that this case is DISMISSED based on the doctrine of res

judicata; it is

                  FURTHER ORDERED that all other pending motions are denied as moot. The

Clerk of the Court shall remove this case from the docket of the Court. This is a final appealable

order. See FED . R. APP . P. 4(a).

                  SO ORDERED.

                                                       _/s/_________________________
                                                       PAUL L. FRIEDMAN
                                                       United States District Judge

DATE: January 23, 2009